                                                   3:18-cv-03205-SLD-JEH # 34-3                Page 1 of 1
                                                                                                                                                        E-FILED
                                                                                                                      Thursday, 08 October, 2020 05:47:31 PM
                                                                                                                                 Clerk, U.S. District Court, ILCD
Offender         Institution          Living Unit        Start Date          End Date           Placement Reason   Modified By            Modified On
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:02:A:29:L1    10/10/2018 18:43                     ROUTINE            James Llewellyn         10/10/2018 18:45
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:01:B:19:L1     8/13/2018 18:30 10/10/2018 18:43 ROUTINE               IDOC Service Admin #    10/10/2018 18:45
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:R:01:21:L1       8/7/2018 20:15    8/13/2018 18:30 ROUTINE            IDOC Service Admin #     8/13/2018 18:31
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:03:C:66:L1     7/23/2018 18:28      8/7/2018 20:15 ROUTINE            IDOC Service Admin #      8/7/2018 20:19
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:R:01:64:L1       7/21/2018 7:55    7/23/2018 18:28 ROUTINE            IDOC Service Admin #     7/23/2018 18:29
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:S:01:19:L1     6/21/2018 20:04      7/21/2018 7:55 ROUTINE            IDOC Service Admin #      7/21/2018 7:56
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:03:A:63:U1       6/9/2018 12:45    6/21/2018 20:04 ROUTINE            IDOC Service Admin #     6/21/2018 20:04
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:R:01:74:L1       6/8/2018 21:16     6/9/2018 12:45 ROUTINE            IDOC Service Admin #      6/9/2018 12:46
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:03:A:30:U1     1/29/2018 17:59      6/8/2018 21:16 ROUTINE            IDOC Service Admin #      6/8/2018 21:17
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:04:B:62:U1       1/15/2018 8:45    1/29/2018 17:59 SEG. RELEASE       IDOC Service Admin #     1/29/2018 18:01
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:S:01:23:U1 12/26/2017 13:37         1/15/2018 8:45 ROUTINE            IDOC Service Admin #      1/15/2018 8:46
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:R:01:38:L1     12/25/2017 6:37 12/26/2017 13:37 ROUTINE               IDOC Service Admin #    12/26/2017 13:37
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:S:01:24:L1    12/15/2017 13:12     12/25/2017 6:37 ROUTINE            IDOC Service Admin #     12/25/2017 6:40
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:04:B:26:L1       12/4/2017 8:45 12/15/2017 13:12 ROUTINE              IDOC Service Admin #    12/15/2017 13:13
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:S:01:08:L1     10/5/2017 12:55      12/4/2017 8:45 ROUTINE            IDOC Service Admin #      12/4/2017 8:46
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:S:01:26:L1     10/4/2017 13:17     10/5/2017 12:55 TEMP CONF SEG      IDOC Service Admin #     10/5/2017 12:58
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:04:C:74:L1     10/3/2017 17:55     10/4/2017 13:17 ROUTINE            IDOC Service Admin #     10/4/2017 13:18
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:02:C:64:U1     9/14/2017 17:33     10/3/2017 17:55 ROUTINE            IDOC Service Admin #     10/3/2017 17:56
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:R:01:75:L1     9/12/2017 13:55     9/14/2017 17:33 ROUTINE            IDOC Service Admin #     9/14/2017 17:33
R70416 COBBS,NATHAN
                 WESTERN
                     D      ILLINOIS WIL:WIL:0U:0U:0U       9/12/2017 13:30     9/12/2017 13:55 TRANSFER           IDOC Service Admin #     9/12/2017 13:56
R70416 COBBS,NATHAN
                 TRANSPORTATION
                     D                TRA:TRA:00:00:00        9/12/2017 8:00    9/12/2017 13:30 TRANSFER           IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 STATEVILLE
                     D                STA:NRC:RV:03:11:U1 8/26/2017 14:09        9/12/2017 8:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 STATEVILLE
                     D                STA:NRC:RW:02:04:L1 7/13/2017 20:32       8/26/2017 14:09 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 STATEVILLE
                     D                STA:NRC:0U:0U:0U        7/13/2017 9:48    7/13/2017 20:32 ADMIT              IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 SUPERVISED
                     D         RELEASEPAR:003:00:00:00        1/13/2016 7:05     7/13/2017 9:48 PAROLE             IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R6:B:26:L1       1/8/2016 8:53     1/13/2016 7:05 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R3:B:38:L1      12/8/2015 7:48      1/8/2016 8:53 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R3:A:25         12/4/2015 8:26     12/8/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R4:C:15       11/20/2015 8:14      12/4/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R4:D:60         9/5/2015 11:51    11/20/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:0U:0U:0U        9/5/2015 11:50      9/5/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R4:D:14         8/27/2015 8:02      9/5/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R5:A:37       7/14/2015 14:09      8/27/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R5:D:24       7/12/2015 12:52      7/14/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R6:B:32       7/10/2015 20:48      7/12/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R5:A:36       5/30/2015 14:08      7/10/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R5:A:55       5/27/2015 11:10      5/30/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R6:A:61         5/19/2015 7:53     5/27/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30
R70416 COBBS,NATHAN
                 PINCKNEYVILLE
                     D                PNK:PNK:R5:A:36       5/16/2015 13:53      5/19/2015 0:00 ROUTINE            IDOC Service Admin #     9/12/2017 13:30




                                                                                    Cobbs v. Watson (18-3205) IDOC Document No.: 000020
